                                                                        Case 2:19-cv-00176-JAD-GWF Document 6 Filed 02/26/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                            IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 VALERIYA SLYZKO,                                       Case No. 2:19-cv-00176-JAD-GWF
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14               Plaintiff,
                                                                                                        JOINT STIPULATION AND ORDER
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                      v.                                EXTENDING DEFENDANT TRANS
                                                                   16                                   UNION LLC’S TIME TO FILE AN
                                                                      DITECH FINANCIAL SERVICES, LLC, ANSWER OR OTHERWISE RESPOND
                                                                   17 EQUIFAX INFORMATION SERVICES LLC, TO PLAINTIFF’S COMPLAINT (FIRST

                                                                   18 EXPERIAN INFORMATION SOLUTIONS, REQUEST)
                                                                      INC., and TRANS UNION, LLC,
                                                                   19
                                                                                 Defendants.
                                                                   20

                                                                   21          Plaintiff Valeriya Slyzko (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   22   and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   23   Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   24          On January 30, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is February 21, 2019. Trans Union needs
                                                                   26   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   27   counsel will need additional time to review the documents and respond to the allegations in
                                                                   28   Plaintiff’s Complaint.
                                                                                                                         1                              KB/26073
                                                                        Case 2:19-cv-00176-JAD-GWF Document 6 Filed 02/26/19 Page 2 of 3



                                                                    1
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2
                                                                        respond to Plaintiff’s Complaint up to and including March 19, 2019, provided that Trans Union’s
                                                                    3
                                                                        counsel participates in a 26(f) conference if scheduled prior to this date, which Trans Union’s
                                                                    4
                                                                        counsel has agreed to do. This is the first stipulation for extension of time for Trans Union to
                                                                    5
                                                                        respond to Plaintiff’s Complaint.
                                                                    6
                                                                               Dated this 26th day of February 2019.
                                                                    7                                                  ALVERSON TAYLOR & SANDERS
                                                                    8

                                                                    9                                                  //S// Trevor R. Waite
                                                                                                                       Kurt Bonds
                                                                   10                                                  Nevada Bar No. 6228
                                                                                                                       Trevor Waite
                                                                   11
                                                                                                                       Nevada Bar No. 13779
                                                                   12                                                  6605 Grand Montecito Pkwy, Suite 200
ALVERSON TAYLOR & SANDERS




                                                                                                                       Las Vegas, NV 89149
                                                                   13                                                  Telephone: (702) 384-7000
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                       Facsimile: (702) 385-700
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                  kbonds@alversontaylor.com
                                                                                                                       twaite@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                       Counsel for Trans Union LLC
                                                                   16
                                                                                                                       HAINES & KRIEGER, LLC and KNEPPER &
                                                                   17                                                  CLARK, LLC
                                                                   18                                                  //S// Miles N. Clark
                                                                   19                                                  David H. Krieger
                                                                                                                       8985 S. Eastern Ave., Suite 350
                                                                   20                                                  Henderson, Nevada 89123
                                                                                                                       Telephone: (702) 880-5554
                                                                   21                                                  Facsimile: (702) 383-5518
                                                                   22                                                  dkrieger@hainsandkrieger.com
                                                                                                                       and
                                                                   23                                                  Matthew I. Knepper
                                                                                                                       Miles N. Clark
                                                                   24                                                  10040 W. Cheyenne Ave., Suite 170-109
                                                                   25                                                  Las Vegas, Nevada 89129
                                                                                                                       Telephone: (702) 825-6060
                                                                   26                                                  Facsimile: (702) 447-8048
                                                                                                                       Matthew.knepper@knepperclark.com
                                                                   27                                                  Counsel for Plaintiff
                                                                   28
                                                                                                                         2                            KB/26073
                                                                        Case 2:19-cv-00176-JAD-GWF Document 6 Filed 02/26/19 Page 3 of 3



                                                                    1                                          ORDER
                                                                    2        The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4                   27th               February
                                                                             Dated this ______ day of ______________________ 2019.
                                                                    5

                                                                    6                                              UNITED STATES MAGISTRATE JUDGE

                                                                    7

                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  3                           KB/26073
